IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40260
                          Summary Calendar

SAMUEL SAMPAYO, JR.,

                                           Plaintiff-Appellant,
versus

MICHAEL S. BELL, Captain; BRIAN W. RODEEN, Major;
HINES, Correctional Officer III; ROBERT BUCKLEY, Lieutenant;
DONNA ALLEN, Lieutenant; MORRIS DODSON, Captain; P. LANG;
GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; THELMA ALEJANDRO,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-634
                       --------------------
                          October 7, 1999

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel Sampayo, Texas prisoner # 628076, seeks to appeal the

magistrate judge’s orders denying Sampayo’s three motions

requesting the transcripts of his trial.     This court has a duty,

sua sponte, to determine whether it has appellate jurisdiction.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Sampayo’s

notice of appeal, filed on February 25, 1999, was filed more than

30 days after the date of entry of last order, January 14, 1999.

Fed. R. App. P. 4(a).   Therefore, this court lacks appellate

jurisdiction, and the appeal is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.